Citation Nr: 0808076	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
for the first metatarsals of both feet, including as 
secondary to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June and 
December 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.

By letter dated December 11, 2007, an extension of time to 
submit additional evidence was granted until February 9, 
2008.  No additional records were received.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was previously before the Board in August 
2006.  At that time, the Board remanded the veteran's claim 
for a VA examination with an opinion as to whether the 
bilateral bunion deformity with mild degenerative joint 
disease of the first metatarsophalangeal joints shown on a 
May 2004 VA examination was at least as likely as not 
proximately due to or the result of the veteran's service-
connected right foot fractures of the second, third and 
fourth metatarsals with metatarsalgia.  

The veteran was provided with a VA examination in February 
2007.  The VA examiner did not find the veteran to have any 
bunion deformity on either foot or degenerative joint disease 
of the left first metatarsophalangeal joint at the time of 
that examination.  He did, however, find that the veteran had 
significant osteoarthritis in the first metatarsophalangeal 
joint of the right foot.  Although the examiner gave the 
opinion that the veteran did not have a bunion deformity on 
either foot or degenerative joint disease of the left first 
metatarsophalangeal joint, he failed to provide an opinion as 
to whether the significant osteoarthritis in the right first 
metatarsophalangeal joint is proximately due to or the result 
of the service-connected right foot fractures of the second, 
third and fourth metatarsals with metatarsalgia, as 
instructed by the Board.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The AMC failed to ensure that the instructed medical 
opinion was obtained.  Thus the Board must remand the 
veteran's claim again in order to obtain this opinion, which 
is necessary to provide a full and fair adjudication of the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claim file to the VA 
examiner who performed the February 2007 VA 
examination and ask him to render an opinion, 
after review of the claims file, as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the significant osteoarthritis of the 
right first metatarsophalangeal joint found 
is proximately due to or the result of the 
service-connected right foot fractures of the 
second, third and fourth metatarsals with 
metatarsalgia.  If the VA examiner who 
performed the February 2007 examination is 
not available, then the veteran's claims file 
should be forwarded to a VA medical 
professional qualified to provide the 
requested opinion or the veteran should be 
scheduled for a new examination with an 
opinion requested.

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



